Case 2:20-cv-05708-JAK-RAO Document 33 Filed 04/09/21 Page 1 of 2 Page ID #:180



    1   Seth M. Lehrman (178303)
        seth@epllc.com
    2   EDWARDS POTTINGER LLC
        425 North Andrews Avenue, Suite 2
    3   Fort Lauderdale, FL 33301
        Telephone: 954-524-2820
    4   Facsimile: 954-524-2822
    5   Attorneys for Plaintiff
        Keivan Sarraf, DDS, Inc.
    6
    7                         UNITED STATES DISTRICT COURT
    8                       CENTRAL DISTRICT OF CALIFORNIA
    9                                 WESTERN DIVISION
  10    KEIVAN SARRAF, DDS, INC.,       )         CASE NO. 2:20-cv-05708-JAK-RAO
        individually and on behalf of all
                                        )
  11    others similarly situated,      )
                                        )         NOTICE OF SETTLEMENT
  12                        Plaintiff,  )
            v.                          )
  13                                              Hon. John A. Kronstadt
        RAYMOND J. MAGNO d/b/a          )
  14    ECOBEAR and d/b/a ECOBEAR       )
        BIOHAZARD CLEANING              )         Compliant Filed: June 26, 2020
  15    COMPANY and EMILY KIL d/b/a )
        ECOBEAR and ECOBEAR             )
  16    BIOHAZARD CLEANING              )
        COMPANY,                        )
  17                                    )
                            Defendants. )
  18                                    )
  19
  20          PLEASE TAKE NOTICE that Plaintiff, Keivan Sarraf, DDS, Inc., through

  21    counsel hereby informs the Court that the parties have reached a settlement of

  22    Plaintiff’s individual claims in this matter. The parties are presently drafting,

  23    finalizing, and executing the formal settlement documents. Upon full execution of

  24    the same, the parties will file the appropriate dismissal documents with the Court.

  25    Dated: April 09, 2021                 EDWARDS POTTINGER LLC
  26                                          By /s/ Seth M. Lehrman
  27                                            SETH M. LEHRMAN
                                                Attorneys for Plaintiff
  28                                            Keivan Sarraf, DDS, Inc.
                                                 -1-
                                                                       NOTICE OF SETTLEMENT
                                                                 CASE NO. 2:20-cv-05708-JAK-RAO
Case 2:20-cv-05708-JAK-RAO Document 33 Filed 04/09/21 Page 2 of 2 Page ID #:181



    1                                PROOF OF SERVICE
    2         Pursuant to L.R. 5-3.1.2, I certify that I am over the age of 18 and not a party
    3   to this case. My business address is 425 N. Andrews Ave., Suite 2, Fort Lauderdale,
    4   Florida 33301. A true and correct copy of the foregoing document will be served on
    5   April 9, 2021, E-mail on the people listed below:
    6   Raymond Magno
        ray@ecobear.co
    7   Emily Kil
        emily@ecobear.co
    8   3740 Alta Mesa Drive
        Studio City CA 91604
    9   Telephone: 818-358-4359
  10
  11                                       By: /s/ Seth M. Lehrman
                                                   Seth M. Lehrman
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -2-
                                                                       NOTICE OF SETTLEMENT
                                                                 CASE NO. 2:20-cv-05708-JAK-RAO
